Citation Nr: 1106870	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis of 
the left foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for plantar fasciitis of 
the right foot, currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant and her husband
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 
1993.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO denied an increased rating for right and 
left foot bilateral plantar fasciitis, each rated 10 percent 
disabling.

In August 2009, the Veteran and her husband testified at a 
hearing before the undersigned using video-conferencing 
technology; a transcript of that hearing is of record.

In October 2009, the Board remanded the claims for additional 
development to the RO via the Appeals Management Center (AMC), 
and also found that the issue of entitlement to a TDIU was raised 
by the record and remanded that claim for additional development 
as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As 
explained below, the RO/AMC complied with the Board's remand 
instructions by requesting VA outpatient treatment records, 
requesting employment information from the Veteran, and affording 
the Veteran adequate VA examinations as to the severity of her 
bilateral plantar fasciitis and her unemployability due to 
service connected disabilities.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).




FINDINGS OF FACT

1.  Bilateral plantar fasciitis is manifested by subjective 
complaints of pain and swelling, and examination findings of 
pain, but on examination there was no pain on motion, additional 
limitation by pain, fatigue, weakness, loss of coordination, or 
lack of endurance following repetitive movement, or any 
abnormalities such as arch defects, hammertoes, hallux valgus, 
pes planus, clawfoot or malunion.

2.  The Veteran's service-connected disabilities have not 
rendered her unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for ratings higher than 10 percent each for 
right and left plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5299-5284 (2010).

2.  The criteria for entitlement to a TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a March 2006 letter, the RO notified the Veteran of the 
evidence needed to substantiate the claims for increased ratings 
for bilateral plantar fasciitis.  In a December 2009 letter, the 
RO, as instructed by the Board in its October 2009 remand, 
requested employment information from the Veteran.  The March 
2006 letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the March 2006 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in a separate March 2006 letter.

The RO/AMC did not send a separate letter explaining how to 
establish entitlement to a TDIU after the Board's October 2009 
remand.  However, the Veteran's January 2010 response to the RO's 
December 2009 letter requesting employment information reflects 
that she understood that in order to establish entitlement to a 
TDIU, she had to show that her service connected disabilities 
rendered her unemployable.  Consequently, any error in this 
regard was non-prejudicial.  See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) 
(Court must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, 
in considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative).

In addition, in a June 2008 letter, the RO provided additional 
information regarding disability ratings and the criteria 
applicable to the Veteran's increased rating claims in compliance 
with a decision of the Court that was subsequently vacated by the 
Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This letter included the text of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5284, under which the 
Veteran's disabilities are rated.

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a November 2010 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007).
 
Moreover, during the August 2009 Board video hearing, the 
undersigned elicited testimony relating to the severity of the 
Veteran's disabilities as well as their effect on her employment, 
and accepted additional evidence along with a waiver of initial 
RO review of such evidence.  These actions supplemented VA's 
compliance with the VCAA and provided an opportunity for the 
Veteran and her representative to introduce material evidence and 
pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) 
(2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for bilateral 
plantar fasciitis and for a TDIU are thus ready to be considered 
on the merits.

Analysis

Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the 
factual findings show distinct time periods during the appeal 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, uniform 10 percent 
ratings are proper for the Veteran's left and right foot plantar 
fasciitis.

The Veteran's left and right foot plantar fasciitis are rated 
under 38 C.F.R. § 4.71a, DCs 5299-5284.  Hyphenated diagnostic 
codes including a diagnostic code ending in the digits 99 are 
used when there is no specifically applicable diagnostic code and 
the disability is rated by analogy.  38 C.F.R. § 4.27.  DC 5284, 
applicable to "foot injuries, other," provides that injuries of 
the foot are rated 10 percent if moderate, 20 percent if 
moderately severe, 30 percent if severe, and 40 percent with 
actual loss of use of the foot.  The words  "moderate," 
"moderately severe," and "severe" are not defined.  For the 
following reasons, the Board finds that the Veteran's symptoms 
most closely approximate those envisioned by the term moderate.

The Veteran and her husband have consistently testified to 
significant pain and swelling of the feet, which increases with 
prolonged standing and walking, the use of shoe inserts and night 
splints, and steroid injections which provide only temporary 
relief.  In addition, the Veteran submitted photographs that show 
swelling of her feet.  The Veteran also testified during the 
hearing to being "incapacitated" for a day to get the swelling 
down and end the pain and agony on three occasions recently.   
The Veteran and her husband also testified to difficulties caused 
by the plantar fasciitis with daily activities, in particular 
shopping.  However, multiple VA examination reports reflect 
overwhelmingly normal findings, with tenderness being the only 
significant abnormality noted.

On the April 2006 VA examination, while the Veteran complained of 
pain and swelling, the feet and ankles were essentially 
symmetrical with no evidence of swelling or inflammation, 
instability, locking, loss of mobility, or function, and evidence 
of tenderness.  The Veteran was able to rise on her heels and 
toes, walk heel to toe, and stand on one foot without further 
evidence of discomfort.  There was no evidence of pain during 
range of motion testing, which revealed normal bilateral 
dorsiflexion and plantar flexion of 0 to 20 and 0 to 40 degrees, 
respectively.  See 38 C.F.R. § 4.71a, Plate II.  There was no 
evidence of pain on motion.  There was no evidence of additional 
limitation by pain, fatigue, weakness, loss of coordination, or 
lack of endurance following repetitive movement.  Gait posture 
and balance appeared normal, there were no functional limitations 
on standing and walking, there were no callosities, breakdown, or 
unusual show wear, skin or vascular changes, no impairment of 
posture on standing, squatting, supination, pronation, and rising 
on heels and toes, and no hammer toe, high arch, clawfoot, 
flatfoot, mal-alignment with weight and non-weight bearing, 
significant valgus deformity, forefoot or mid-foot alignment, or 
significant hallux valgus.  X-rays were negative for abnormality, 
with normal bone and joint space and no osteolytic or clerotic 
lesion and a diagnosis of plantar fasciitis.  

Similarly, on the August 2007 VA examination, the Veteran 
reiterated the above noted subjective symptoms including pain and 
swelling, as well as steroid injections and shoe inserts, but 
indicated that she could walk more than a quarter of a mile and 
stand for greater than 30 minutes, and had no acute flare-ups of 
incapacitating foot pain in the previous 12 months.  On 
examination, the feet appeared normal without heat, redness, or 
swelling, and the examiner indicated that the Veteran complained 
of tenderness with palpation of the instep of each foot without 
signs of atrophy at the calves to indicate chronic disease.  With 
regard to objective evidence of painful motion, edema, 
instability, weakness, tenderness, etc. . . , the examiner 
indicated that the Veteran declined to rise on her toes because 
she indicated that it was too painful to do so.  She was able to 
walk on the back of her heels with minimal discomfort.  There 
were no signs of instability, or of weakness manifested by 
atrophy of the calf muscles.  The Veteran's gait was described as 
atypical because of back pain.  There were no callosities, 
breakdown, or unusual show wear pattern that would indicate 
abnormal weight bearing, no skin or vascular changes, no 
hammertoes, high arch, clawfoot, or other deformity.

Similarly, on the February 2010 VA examination, the Veteran 
reported worsening pain and only transient improvement with 
steroid injections.  She specifically identified pain, swelling, 
and stiffness while standing and walking, with weekly flare-ups 
lasting less than one day, and mild functional impairment.  She 
also indicated that she was unable to stand for more than a few 
minutes and unable to walk more than a few yards.  On 
examination, there was no evidence of painful motion, swelling, 
instability, weakness, or abnormal weight bearing of either foot 
and evidence of only tenderness of the whole foot especially the 
heel.  Gait was normal and the Veteran was wearing high heel 
shoes.  X-rays were unremarkable with no abnormalities noted.  
Effects on daily activities were described as mild on chores, 
dressing, and driving, moderate on shopping and exercise, 
preventing sports, and none on recreation, travelling, feeding, 
toileting, and grooming.  It was also indicated that the Veteran 
was unemployed and had been terminated due to absenteeism.  The 
Veteran indicated in her written statements and hearing testimony 
that she lost her job because of downsizing, but that her absence 
from work due to her bilateral plantar fasciitis caused her to 
miss work which in turn was a reason for her being let go.  She 
also indicated in her November 2010 statement that she was unable 
to obtain new employment due in part to her inability to stand 
and other limitations from her bilateral plantar fasciitis.

VA treatment records, including those obtained by the RO/AMC 
pursuant to the Board's October 2009 remand instructions, 
similarly indicated consistent complaints of pain and swelling, 
as well as complaints of burning, and steroid injections and show 
inserts.  May 2006 VA treatment notes indicated no obvious 
redness, swelling, or tenderness of the feet.  An April 2007 VA 
treatment note indicated that the Veteran's feet hurt and she 
thought that this pain was causing change in her gait resulting 
in low back pain.  September 2009 VA treatment notes indicated 
that the Veteran had used stretches, NSAID, custom inserts, and 
steroid injections that were only somewhat helpful, and that the 
plantar fasciitis was stable overall.

The above evidence reflects that, notwithstanding the Veteran's 
complaints of pain and swelling and interference with daily 
activities and employment, the examination findings have been 
overwhelmingly normal throughout the appeal period.  For the 
reasons stated below, the Board finds these specific findings of 
trained health care professionals to be of greater probative 
weight than the general lay statements of the Veteran and her 
husband, which were competent and credible.

The Veteran's representative wrote in the January 2011 informal 
hearing presentation that the February 2010 VA examiner indicated 
that there was no painful motion but "in the next sentence" 
indicated that there was pain in the entire foot.  The 
representative implied that these remarks were inconsistent.  
However, the Board finds that these remarks are consistent with 
the other evidence in the case and conducive to Board review of 
the issues.  The Board must decide whether the Veteran's symptoms 
more closely approximate moderate, moderately severe, or severe 
foot injury.  In doing so, it must also consider the extent that 
the veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-ups") 
due to the extent of her pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Whether the Veteran experiences pain in her foot is 
a different question than whether she experiences pain on motion.  
The examination findings repeatedly indicated that she did not 
experience pain or other factors such as fatigue, weakness, loss 
of coordination, or lack of endurance following repetitive 
movement.  The Veteran is competent to testify to the pain and 
swelling of her feet as well as the effect that it has had on her 
activities, and her testimony was credible in this regard, but 
this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The probative value of the repeated normal examination 
findings, the October 2010 findings of mild effect on four 
activities of daily living, moderate effects on two, the effect 
of preventing participation in one activity (sports), and no 
effects on five other activities, the August 2007 finding of 
atypical gait due to back pain, and the examination findings of 
lack of pain on motion and other DeLuca factors with repetitive 
movements by multiple trained health care providers outweighs the 
lay statements of the Veteran and her husband as to pain, 
swelling, abnormal gait due to foot pain, and the effects of foot 
symptoms on daily activities, and supports the Board's conclusion 
that the symptoms of the Veteran's plantar fasciitis most closely 
approximate moderate rather than moderately severe or severe foot 
injury.

Because the weight of the evidence thus indicates that the 
Veteran's bilateral plantar fasciitis most closely approximates 
only moderate foot injury, schedular ratings higher than 10 
percent for left and right foot plantar fasciitis are therefore 
not warranted.  38 C.F.R. § 4.7.

The Board has also considered the applicability of other 
diagnostic codes relating to the feet, but the examination 
findings reflect that there is no flatfoot, weak foot, claw foot, 
metatarsalgia, hallux valgus, hammer toe, or malunion or nonunion 
of tarsal or metatarsal bones.  There is thus no basis on which 
to rate the plantar fasciitis by analogy pursuant to DCs 5276 
through 5283, even assuming that the symptomatology would warrant 
higher ratings under any of those diagnostic codes.

The Board notes that neither the April 2006 nor the August 2007 
VA examiners reviewed the claims file, while the February 2010 VA 
examiner did so.  However, the Court has made clear that a lack 
of claims file review does not in and of itself render an 
examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) ("This Court, however, has not 
required VA medical examiners to perform a complete review of the 
entire claims file or state that they have done so in every 
instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 
(1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)); VAOPGCPREC 
20-95 (July 14, 1995) (listing circumstances in which claims 
folder should be reviewed prior to VA examination, but declining 
to adopt a rule requiring such review in every case).  Rather, a 
medical opinion is considered adequate "where it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail so that the Board's 'evaluation of the claimed 
disability will be a fully informed one.'" Stefl v. Nicholson, 
21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).  Here, each of the examiners considered the 
Veteran's description of her symptoms and their examinations in 
rendering their opinions as to the current severity of her 
disabilities and their findings and conclusions were therefore 
adequate.  It follows that the RO/AMC complied with the Board's 
remand instructions in affording the Veteran the February 2010 VA 
examination.

As to an extraschedular rating, consideration of referral for 
such a rating requires a three-step inquiry.  See Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
plantar fasciitis are contemplated by the schedular rating.  
Those symptoms are primarily pain and swelling, and those 
symptoms are accounted for in separate 10 percent rating for 
moderate foot injury, including consideration of possible 
additional limitation pursuant to DeLuca.  Thus, consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as "governing 
norms" is not required.  The Veteran did indicate in her January 
2010 statement and in her hearing testimony that she had been 
unemployed due to her company's downsizing, and the decision to 
fire her, along with her inability to find different employment, 
was due to her inability stand because of her plantar fasciitis.  
While the Board accepts the Veteran's statement in this regard as 
evidence that her plantar fasciitis affects her employment, this 
evidence does not reflect marked interference with employment, as 
such marked interference would contemplate interference beyond 
that contemplated in the assigned ratings.  The Veteran's 
testimony indicates that it was a combination of factors that led 
to her unemployment and inability to find new employment and the 
Board finds that the extent to which the plantar fasciitis had 
interfered with her employment is contemplated by the separate 10 
percent ratings.   See 38 C.F.R. § 4.1 ("Generally, the degrees 
of disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability").  Moreover, there is no evidence of frequent 
hospitalization or that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for bilateral plantar fasciitis is not 
warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the claims for increased rating for bilateral plantar 
fasciitis.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 
1287 (Fed. Cir. 2009).




TDIU

 VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

However, a threshold requirement for eligibility for a TDIU under 
38 C.F.R. § 4.16(a) is that, if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  
The Veteran is in receipt of service connection for total 
abdominal hysterectomy, rated 30 percent, right and left plantar 
fasciitis, each rated 0 percent, and left ring finger injury and 
right thumb scar, each rated noncompensable.  Thus, even 
considering that the right and left plantar fasciitis as one 
disability because they are disabilities of both lower 
extremities, see 38 C.F.R. § 4.16(a) and the bilateral factor, 
see 38 C.F.R. § 4.26, the Veteran does not meet the schedular 
requirements for a TDIU.

However, it is VA's policy that all veterans who are unable to 
secure a substantially gainful occupation by reason of service-
connected disabilities "shall be rated totally disabled."  See 
38 C.F.R. § 4.16(b).  Significantly, the Court has held that the 
Board has no power to award a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Cf. 
Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009) (Board has 
jurisdiction to review denial of extraschedular rating on appeal 
under 38 C.F.R. § 3.321(b) where RO had referred claim for 
increased rating to Director of Compensation and Pension, who had 
found that extraschedular rating was not warranted).  While the 
Board does not have the power to award a TDIU on an 
extraschedular basis in the first instance in the absence of a 
referral to VA's Director of Compensation and Pension, and there 
was no such referral in this case, the Board will consider 
whether a remand for such referral is warranted.  The Veteran is 
not prejudiced by such consideration because the RO considered an 
extraschedular TDIU in its November 2010 SSOC.

As noted, the Veteran has indicated that, while she lost her job 
as a result of downsizing, one factor in her inability to find 
subsequent employment was her inability to stand and perform 
other duties of employment due to her bilateral plantar 
fasciitis.  The Veteran is competent to testify as to the effect 
of her plantar fasciitis on her employability, and her testimony 
is credible in this regard.  However, there are also multiple 
medical opinions as to the effect that each of her service-
connected disabilities has had on her employability.  After 
reviewing the claims file and examining the Veteran's left ring 
finger and right thumb, the April 2010 VA examiner indicated that 
the Veteran had no symptoms from these disabilities and opined 
that, therefore, she was "employable in active and passive modes 
concerning her bilateral hands."  After reviewing records from 
vista web and performing pelvic and gynecological examinations, 
the April 2010 VA examiner opined that the Veteran's abdomino-
pelvic pain was likely due to a gastrointestinal source rather 
than a gynecological one, and that it was unlikely (less than 50 
percent probability) that she could not find employment due to a 
gynecologic problem.  As indicated above, the February 2010 VA 
examiner noted the Veteran was terminated due to absenteeism.  In 
a March 2010 addendum, the examiner opined that the Veteran was 
fit for sedentary employment based on the fact that she had no 
condition that limited sedentary performance, and would be 
limited in performing physical employment in mild to moderate 
level depending on standing and walking.  The examiner concluded 
that the Veteran "is less likely as not unable to secure or 
maintain gainful employment despite her service connected 
disabilities."

The above evidence reflects that the weight of the evidence is 
against a TDIU as it indicates that the Veteran's service-
connected disabilities do not produce unemployability.  The 
Veteran's own testimony did not indicate that her service 
connected disabilities alone cause her unemployability, but 
rather that they contributed to such unemployability.  Moreover, 
the multiple medical opinions that her service connected 
disabilities did not render her unemployable, each of which 
contained an explanation of the reasons for their conclusion 
based on an accurate review of the pertinent evidence, are 
entitled to significant probative weight and the examinations 
were adequate, thus complying with the Board's October 2009 
remand instructions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning).  See also Stefl  v. Nicholson, 21 Vet. 
App. 120, 123, 124-25 (2007) (a medical examiner must support his 
conclusion with an analysis that is adequate for the Board to 
consider and weigh against contrary opinions; a medical opinion 
is considered adequate where it is based on consideration of the 
Veteran's prior medical history and examinations and also 
describes the disability, in sufficient detail to allow the 
Board's evaluation to be a fully informed one).  The probative 
value of these medical opinions is greater than that of the 
Veteran's general lay statements.  In addition, the Veteran did 
not return the VA Form 21-4192 sent to her by the RO with its 
December 2009 letter, which would have provided additional 
information about previous employment.  She did submit a request 
for approval of school attendance (VA Form 21-674), which 
indicates that she is attending a business management college.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a TDIU.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 
F.3d at 1287.


ORDER

Entitlement to an increased rating for plantar fasciitis of the 
left foot, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for plantar fasciitis of the 
right foot, currently rated as 10 percent disabling, is denied.

Entitlement to a TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


